Gabrielli, J. (dissenting).
The decision should be reversed. The third-party recovery which will redound to the benefit of a carrier is a recovery by reason of the “ negligence or wrong ” of the third party. (Workmen’s Compensation Law, § 29, subd. 1.) It is abundantly clear from the language of the Federal statute itself, as well as from its legislative history and the regulations of the respective services promulgated pursuant to it, that a payment under the Military Claims Act, unlike an award under the Federal Tort Claims Act, is not a recovery for tort, but a payment made by the grace, first, of the Secretary concerned and, second, of the Congress and the President. I do not agree that our holding in Matter of Schneider v. Baxter’s Flying Serv. (266 App. Div. 1037, mot. for lv. to app. den. 292 N. Y. 726) was rendered irrelevant by the subsequent enactment of the Military Claims Act; for a widow of other dependent is still without “ a legally enforcible claim”, except, perhaps, one limited to $5,000, ‘ ‘ prior to the passage of [an] Act of Congress ” (p. 1038). Payments of benefits of one kind or another from collateral sources — as to injured motorists from accident insurance policies or medical payments coverage incidental to liability insurance policies —• are not unusual and seem no different in principle from the award here in question. The payment was nothing of that sort in the case upon which respondents principally rely, but was nothing more than a recovery obtained in tort (Matter of Petterson v. Daystrom Corp., 17 N Y 2d 32, 39); and as the court there stated, the statute authorizing reimbursement or the creation of a lien (Workmen’s Compensation Law, § 29) is designed "to provide for reimbursement of the compensation carrier whenever a recovery is obtained in tort for the same injury that was a predicate for the payment of the compensa*195tion benefits ”. (Emphasis supplied.) Here, certainly, there was no recovery in tort and the compensation carrier should not be permitted to completely escape liability because of the gratuitous action of the Federal Government. In Petterson {supra), the insurance carrier covering the tort claim was also the compensation carrier.
The decision should be reversed and the matter remitted to the Workmen’s Compensation Board.
Reynolds and Aulisi, JJ., concur with Herlihy, J.; Gibson, P. J., concurs in the result, in a memorandum. Gabrielli, J., dissents and votes to reverse and remit, in an opinion.
Decision affirmed, without costs.